Mr. Chief Justice Shepard
delivered the opinion of the Court:
The several tribunals of the office have discussed the application of the doctrine of res judicata in opinions which indicate research and display strong reasoning’ power. The views of the Examiners in Chief, which sustain the contention of the appellants, have been presented with much ability. They leave nothing to be said xxpon that side. We are, however, not satisfied with their conclusion. The decision of the Commissioner is, in our opinion, sustained by our former decisions. See Blackford v. Wilder, 28 App. D. C. 535, 543; Horine v. Wende, 29 App. D. C. 415, 426; Carroll v. Hallwood, 31 App. D. C. 165; United States ex rel. Newcomb Motor Co. v. Moore, 30 App. D. C. 464. The principle of res judicata is fully disoxxssed in those cases in application to similar conditions, and its limitations pointed out.
There is no occasion to add anything to the discussion.
The decision is affirmed; and the clerk will certify this decision to the Commissioner of Patents as the law requires.

Affirmed.